Remarks
Claims 1, 3-10, and 12-18 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
Applicant “asserts that each of independent claims 1, 3-10, and 12-18 falls within at least one of the four statutory categories of invention, such as process and machine.”  However, only claims 1 and 10 are independent.  
Applicant continues by alleging “The claims are not mere abstract ideas and therefore there is no question of eligibility.  The claims recite operations of data processing hardware, and provide various services for…” and appears to copy in every limitation from claim 1.  Applicant then alleges “As such, the claims recite more than mere abstract ideas and the rejections under 35 U.S.C. § 101 should be withdrawn for at least these reasons.”  No reasons have been provided.  Applicant simply appears to copy in all claim limitations rather than provide any actual argument.  No response can be provided to a non-existent argument.  
Applicant then alleges “The 2019 Eligibility Guidance on Abstract Idea indicates that ‘[a] claim is not ‘directed to’ a judicial exception, and thus is patent eligible, if the 
Applicant goes on to allege “Furthermore, it is urged that there is no correspondence in the pre-computer world for the claimed features.  Again, these are improvements in the area of computer technology in order to overcome a problem specifically arising in the realm of computer networks, not mere abstract ideas.  In other words, the current claim very clearly pertains to a solution based only in computer technology to solve a problem, which has no counterpart outside of computer networks.”  However, Applicant fails to even mention any technological problem that Applicant believes is overcome or describe how the current claims overcome such a problem in a technological fashion.  
Applicant alleges “Daniel-Wayman, Kuenzi, and Shim fail to disclose the presently claimed combination of features recited in independent claim 1.  For example, Applicant submits that Daniel-Wayman, Kuenzi, and Shim fail to disclose” and appears to copy in every limitation of claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 
Applicant then explains Applicant’s understanding of portions of each reference and alleges “However, there is no mention of an electronic apparatus transmit specification information of the electronic apparatus and is selected based on the specification information in Daniel-Wayman, Kuenzi, and Shim.”  To the contrary, Daniel-Wayman discloses the electronic apparatus transmitting specification information thereof in Daniel-Wayman’s disclosure of Bluetooth pairing, broadcasting identification code from broadcasting antenna within access control device to be used by guest device, NFC parameters/signals, WiFi parameters/signals, or the like, as examples.  Furthermore, the selection is not done by the electronic apparatus and has no patentable weight as discussed below.  However, Daniel-Wayman also discloses this subject matter in Daniel-Wayman’s disclosure of receiving specification information, such as Bluetooth signals/parameters, WiFi signals/parameters, NFC signals/parameters, GPS signals/parameters, applications, URLs, URIs, information identifying and explaining the operation of the application that is then used, restriction information, access point locations, or any of a variety of other information, from any of the devices within Daniel-Wayman, whether these devices be Bluetooth devices near the access control device, WiFi devices near the access control device, NFC antennas near the access control device, owner devices, GPS satellites, servers, intermediaries, owner devices, or the like, as examples.  
Furthermore, if Applicant were to amend the claims to actually include the subject matter performed by the guest device, Kuenzi also discloses that receiving of the control .  

Claim Interpretation
The claims include subject matter that is not part thereof and has no patent able weight.  For example, claim 1 states “receive a control authority request for at least one selected function among the plurality of functions from the guest terminal apparatus via the communicator, based on the electronic apparatus among a plurality of electronic apparatuses being selected by the guest terminal apparatus based on specification information received from the plurality of electronic apparatuses”.  However, everything starting with “based on the electronic apparatus among a plurality…” is not actually performed by the electronic apparatus.  This appears to be performed by the guest terminal or, perhaps, the user of the guest terminal, neither of which is being claimed.  In order to include this subject matter in a claim, a system including the guest terminal 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 states “the generated authentication information apparatus elapsing” which should apparently not have the word “apparatus” therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is directed to an apparatus that comprises a communicator, a storage, and at least one processor.  However, none of a communicator, storage, or processor need to be physical and, rather, could be completely virtual.  Therefore, the claims fail to include the necessary physical components to be statutory as a machine.  Claim 19 has the same issue and is rejected for the same reasons.  Claims 2-9 are also rejected for the same reasons at least based on their dependencies.  


Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Daniel-Wayman (U.S. Patent Application Publication 2015/0221147) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Kuenzi (U.S. Patent Application Publication 2017/0330226) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Shim (U.S. Patent Application Publication 2014/0167929) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Kuenzi and Shim.  
Regarding Claim 1,
Daniel-Wayman discloses an electronic apparatus comprising:
A communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; any component that communicates with guest and owner, such as application, website, server, access control device, or the like, as examples);
A storage (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and 
At least one processor configured to (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; any processing entity on any of the above-described devices, for example):
Transmit information in response to a request for the information being received from a guest terminal apparatus, wherein the information includes function information for a plurality of functions which are performable in the electronic apparatus and specification information of the electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 50, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 76, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; Bluetooth pairing, open door, close door, lock door, unlock door, activate alarm, deactivate alarm, public guest list on which a guest can request access, getting information at the access point about how to get access to which functions, etc., as examples.  This could also be the owner list which is sent to the device from which a guest can select a particular owner for unlocking, each of which may be considered their own function, for example.  The specification information may be Bluetooth pairing, broadcasting identification code from broadcasting antenna within access control 
Receive a control authority request for at least one selected function among the plurality of functions from the guest terminal apparatus via the communicator, based on the electronic apparatus among a plurality of electronic apparatuses being selected by the guest terminal apparatus based on specification information received from the plurality of electronic apparatuses (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; guest requests access via application, website, server, access control device, or the like, for example.  As explained above, the language “based on the electronic apparatus among a plurality of electronic apparatuses being selected by the guest terminal apparatus based on specification information received from the plurality of electronic apparatuses” has no patentable weight, since it is not performed by the electronic apparatus.  However, Daniel-Wayman also discloses this subject matter in Daniel-Wayman’s disclosure of receiving specification information, such as Bluetooth signals/parameters, WiFi signals/parameters, NFC signals/parameters, GPS signals/parameters, applications, URLs, URIs, information identifying and explaining the operation of the application that is then used, restriction information, access point 
Transmit an approval request for the control authority request to an owner terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; send request to owner to decide whether or not to allow access, for example);
Receive an approval for the approval request from the owner terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; approval from owner, for example);
Generate authentication information, based on the receiving of the approval for the approval request from the owner terminal apparatus via the communicator, for authenticating control authority of the guest terminal apparatus for the at least one selected function of the electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 
Store the generated authentication information in the storage, and transmit the generated authentication information to the guest terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; storing of such for later verification, for example.  Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; message sent to guest, for example);
Receive authentication information and a control command for the electronic apparatus from the guest terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; receive authorized control signal from guest with rights, request, and the like, for example); and
Determine whether to perform the control command by matching the received authentication information and the stored authentication information to each other (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 
Kuenzi, however, discloses transmit information in response to a request for the information being received from a guest terminal apparatus, wherein the information includes function information for a plurality of functions which are performable in the electronic apparatus (Exemplary Citations: for example, Abstract, Paragraphs 43, 46, 66-69, 76-78, and associated figures; list of functions, such as access controls, categories therefor, or the like, as examples); and
Receive a control authority request for at least one selected function among the plurality of functions from the guest terminal apparatus via the communicator (Exemplary Citations: for example, Abstract, Paragraphs 43, 46, 66-69, 76-78, and associated figures; user selection from said list, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the user intent capturing techniques of Kuenzi into the access control system of Daniel-Wayman in order to allow a user to explicitly select what to access when there is any question about it, to ensure that the proper doors are unlocked only when the user wants them unlocked, to allow for offline credential usage, and/or to increase security in the system.  
Shim also discloses transmit information in response to a request for the information being received from a guest terminal apparatus, 
Receive a control authority request for at least one selected function among the plurality of functions from the guest terminal apparatus via the communicator (Exemplary Citations: for example, Abstract, Paragraphs 12, 14, 190-200, and associated figures; selecting therefrom, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the device control techniques of Shim into the access control system of Daniel-Wayman and/or Kuenzi in order to allow users to control additional functions at each device, to provide for explicit control of all functions as well as automated control thereof, and/or to allow for various modes of device operation.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the storage is configured to store a list of owner terminal apparatuses having the 
Wherein the at least one processor is further configured to:
Transmit the list of the owner terminal apparatuses to the guest terminal apparatus, in response to the control authority request being received from the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; transmit owner list to guest, for example); and
Transmit the approval request to a selected owner terminal apparatus, in response to information on the owner terminal apparatus selected from the list of the owner terminal apparatuses being received from the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; guest selects owner and approval request is sent to that owner, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,

Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the generated authentication information includes an expiration time of the control authority for the electronic apparatus of the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; expiration time or authorized time periods, for example); and
Wherein the at least one processor does not perform the control command received from the guest terminal apparatus, in response to the expiration time included in the generated authentication information apparatus elapsing (Exemplary Citations: for example, Paragraphs 33-35, 
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses transmit a performance result message to the guest terminal apparatus after performing the control command, in response to the received authentication information and the stored authentication information being matched to each other as a matching result of the authentication information (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; telling guest and owner when access is granted, for example); and
Transmit a message informing that the guest terminal apparatus does not have authority to control the electronic apparatus to the guest terminal apparatus, in response to the received authentication information and the stored authentication information are not matched to each other (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; telling guest and owner when access is denied, for example).  

Claim 15 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the owner terminal apparatus has approval authority for a control of the electronic apparatus and a different electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example); and
Wherein the at least one processor is further configured to:
In response to information on a control authority that the guest terminal apparatus requests to the different electronic apparatus being received from the guest terminal apparatus, transmit, to the owner terminal apparatus, approval requests for the respective control authorities requested to the electronic apparatus and the different electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example);
In response to an approval for the respective control authorities being received from the owner terminal apparatus, generate 
Store the generated authentication information in the storage (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example); and
Transmit the generated authentication to the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 7, in addition, Daniel-Wayman discloses transmit specification information of the electronic apparatus including at least one of a type of power supply, memory capacity, a communication manner, or a processor 
Receive information on the control authority that the guest terminal apparatus requests to the different electronic apparatus from the guest terminal apparatus, when the electronic apparatus is selected among the electronic apparatus and the different electronic apparatus based on the specification information of the electronic apparatus and specification information of the different electronic apparatus in the guest terminal apparatus (although this portion has been removed from claim 8, it is still present in corresponding claim 17 and is still rejected here for that reason) (Exemplary Citations: for example, Paragraphs 33-35, 49-52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the at least one 
Wherein the integrated authentication information includes at least two or more of authentication information controlling at least one function of a plurality of functions which are performed in the electronic apparatus, authentication information controlling a function different from the at least one function of the plurality of functions which are performed in the electronic apparatus, and authentication information controlling a different electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; access to different functions, requiring the sending of a request to an owner for each use of any given function, sending of information, receiving of information, and performing the function, and/or the like, as examples).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432